Appeal (1) from a judgment of conviction rendered by the County Court, Kings County, sentencing appellant, after he had been found guilty by a jury of attempted robbery in the first degree, to serve from 7% to 15 years, as a second felony offender, and (2) from each and every intermediate order therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ.